Rodd Naquin
Clerk of Court

Docket Number: 2022 - KW - 0432

State Of Louisiana
versus
Thomas Earl Ford

To: Cristopher J.M. Casler
19th JDC District Attorney's C
222 St. Louis Street
Baton Rouge, La 70802
cris.casler@ebrda.org

Hafiz Folami

222 St. Louis Street
Suite 707

Baton Rouge, LA 70802

Hon. Beau Higginbotham
300 North Boulevard

6th Floor

Baton Rouge, LA 70802

 

Office Of The Clerk

Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition

April 25, 2022

Jaclyn C. Chapman

3741 Highway 1S

Port Allen, LA 7076
echapman223322@yahoo.co

Hillar C. Moore III

EBR District Attorney
222 St. Louis Street
5th Floor

Baton Rouge, LA 70802
lori.olinde@ebrda.org

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

A.Snl)

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0432
VERSUS

THOMAS EARL FORD APRIL 25, 2022
In Re: State of Louisiana, applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. DC-21-01467.

 

BEFORE : GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
WRIT DENIED.
JMG

GH
WRC

COURT OF APPEAL, FIRST CIRCUIT

asm)

DEPUTY CLERK OF COURT
FOR THE COURT